Title: From Thomas Jefferson to John Wayles Eppes, 12 May 1803
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir 
                     
            Washington May 12. 1803.
          
          Your’s of the 6th. is recieved. I have not yet heard any thing from mr Hancocke respecting the syrup of punch.   I remit monies to G. Jefferson by this post, out of which he will answer the 400 D. for which I now inclose you an order.
          If the proposition you make of the exchange of the lands in Bedford for Lego, involved no further consequence, the difficulties would be lessened. but a principle of just equality would oblige me then to make a like exchange with mr Randolph, to whom it would certainly be as desireable to have his lands close around him. this would strip me at home, and the operation would end in transferring my concerns from thence to Bedford, at a time of life when I am becoming less able to take long journies to look after them, & more anxious to gather all my cares around me into as contracted a circle as I can.   but both your object & mine can be effected substantially in another form. you propose to have the lands in Bedford cleared so as to yield a rent equivalent to that of Lego. take Lego then as a tenant, & reimburse yourself the rent by clearing & leasing the lands in Bedford. I should have no objections to the recieving the rent from your tenant there, & my overseer should always be charged to overlook the conduct of the tenant as if it were my own.   the conditions too, as to the mode of cultivating Lego, which would be exacted of another tenant, should be relaxed for you, so as to permit you to give it the same course of culture with your own adjoining farm. if this will suit you, you may take immediate possession of Lego, and begin it’s culture or preparation. no rent shall be required for the present or the ensuing year, as well in consideration that the place is so much out of order, as to give you time to have the lands in Bedford opened and as I must have a road along the river side, & the farm ought moreover to have a fence on the river, I will make it the next winter, you maintaining it afterwards. Petty occupies a part of the tract adjoining Shadwell, and, had he complied with the conditions of  his lease, would have had a right for some time to come; but he has complied with no part, & I had meditated to exercise my right of re-entry this fall. in the mean time it would be better to say nothing of it, to give him any such suspicion. present my tenderest love to my ever dear Maria. I hope she will return soon to Monticello, where Lilly, & Craven & the cellars will furnish you as if I were there. Accept yourself assurances of my affectionate attachment.
          
            Th: Jefferson
          
        